DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the limitation “the guide arm” in Lines 25 – 26.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --one of the pair of guide arms-- will be assumed instead.
In Re Claim 1, this claim recites the limitation “one of the pair of supporting arms” in Lines 29 – 30.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the limitation --said one of the pair of guide arms-- will be assumed instead.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogawa (PG Pub US 20170145997 A1) in view of Ota (PG Pub US 20050186086 A1) and further in view of Kawaguchi (US Patent 5,387,091 A).


    PNG
    media_image1.png
    657
    690
    media_image1.png
    Greyscale

Annotated Figure 1 of Ogawa
In Re Claim 1, Ogawa discloses a variable capacity swash plate type compressor (Figures 1 and 2) comprising: 
a cylinder block (21) forming a plurality of cylinder bores (21A); a first housing (23) connected to the cylinder block (21) and forming a crank chamber (paragraph [0039]; see annotated Figure 1 above wherein the crank chamber is shown, it is essentially a space in which the swash plate rotates); 
a second housing (17) connected to the cylinder block (21) and forming a suction chamber (27A) and a discharge chamber (29)(paragraph [0050]; Figure 1); 
a drive shaft (3, 30) rotatably supported by the first housing (at 43B)(paragraph [0057]; Figure 1); 
a rotor (13A; 13A is connected to the swash plate 5 which is connected to drive shaft 30 {paragraph [0080]; Figure 4}; the entire assembly {13A, 5, 30} rotates as the drive shaft 30 rotates {paragraph [0090]}, therefore 13A reads on the claimed rotor) mounted on the drive shaft (3, 30) to rotate with the drive shaft (3, 30) in a state of being disposed in the crank chamber (23) (paragraph [0090]; Figures 1, 4); 
a swash plate (5) connected to the rotor (13A) by a hinge mechanism (100) to rotate together with the rotor (13A) in a state of being disposed in the crank chamber (see annotated label in Figure 1 above)(paragraph [0070]; Figure 4); and
a plurality of pistons (9) that are respectively disposed in the plurality of the cylinder bores (21A) and are connected the swash plate (5) to undergo a linear reciprocating motion by a rotational motion of the swash plate (5)(paragraphs [0081],[0082]; Figure 1),
wherein the hinge mechanism (100) comprises: a guide groove (115, 125) that is formed between a pair of guide arms (110/111 is one guide arm and 120/121 is the other guide arm) provided in the rotor (13A) to face each other (paragraphs [0096],[0097]; Figures 8, 10B, 11, 12); 
a connecting arm (150) connected to the swash plate (5) and having a cylindrical receiving space (150H)(paragraph [0070]; Figure 12); and 
a cylindrical guide roller (155) that is disposed in the cylindrical receiving space (150H) in a state of being arranged in the guide groove (115, 125), wherein a curved surface (surface of 150H is cylindrical) of the connecting arm (150) forming the cylindrical receiving space that supports a curved surface (surface of 155) of the cylindrical guide roller (155) toward a bottom surface of the guide groove (115, 155) is formed by a single curved surface (cylindrical surface 150H) along a longitudinal direction (R1) of the cylindrical guide roller (155)(paragraph [0071]; Figure 12), 
and wherein the cylindrical guide roller (155) is configured to roll on the bottom surface of the guide groove (115, 125) in a state such that a movement in the longitudinal direction (R1) is restricted (by 151E and 152E) by one of the pair of guide arms (110/111,120/121) in response to a rotation of the swash plate (5)(paragraphs [0099],[0100],[0101]; Figures 11, 12). 
The examiner first contends that a broadest reasonable interpretation of Claim 1 reads on Ogawa, which discloses that  the connecting arm is provided with a supporting wall (either cylindrical wall of 150H in the First Annotated Figure 12 below OR ALTERNATIVELY vertical wall 111 of the Second Annotated Figure 12 below) that supports one side (circumferential surface of 155 in the First Annotated Figure 12 below OR ALTERNATIVELY the end surface of 151E of the Second Annotated Figure 12 below) of the cylindrical guide roller (155), such that the roller (155) is disposed between the supporting wall and said one of the pair guide arms (121) as demonstrated by the annotated figures below:

    PNG
    media_image2.png
    603
    723
    media_image2.png
    Greyscale

First Annotated Figure 12 of Ogawa

    PNG
    media_image3.png
    655
    715
    media_image3.png
    Greyscale

Second Annotated Figure 12 of Ogawa

Alternatively, if Ogawa does not disclose a supporting wall (not admitted to):

    PNG
    media_image4.png
    764
    736
    media_image4.png
    Greyscale

First Annotated Figure 5 of Ota

    PNG
    media_image5.png
    509
    774
    media_image5.png
    Greyscale

Second Annotated Figure 5 of Ota
However, Ota strongly suggests that the connecting arm (20) is provided with a supporting wall that supports one side of the cylindrical guide roller (21, 22)(paragraph [0053]; First and Second Annotated Figure 5; this interpretation can be made because the bore containing the pin 21 is not shown; note that the 21 must be contained within the bore so that 20c can contact 24c as required in paragraph [0053]; also note that the Kawaguchi reference discussed below clearly discloses the supporting wall).  Note that the Figure 2 embodiment of the hinge mechanism is similar to the one disclosed by Ogawa.  The Figure 5 embodiment of Ota shortens the guide roller on one side (when compared to the Figure 1 embodiment), and provides direct contact between the guide arm (24c) and the connecting arm (20c) to transmit rotation in a simple manner (paragraph [0053]).

    PNG
    media_image6.png
    845
    1455
    media_image6.png
    Greyscale

Combined Annotated Figure 5 of Ota and Figure 12 of Ogawa
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the connecting arm, one of the guide arms and the cylindrical roller of Ogawa such that the portion (152) is eliminated (thus shortening the roller), and the guide arm (120/121) is flush with a supporting wall in the connecting arm (150) that supports the roller as taught by Ota (see combined annotated Figure 5 of Ota and Figure 12 of Ogawa) for the purpose of transmitting rotation in a simple manner (paragraph [0053] of Ota).  In the modified apparatus, the supporting wall of Ota would be on one side of the cylindrical roller (155 of Ogawa) and the guide arm (110/111 of Ogawa) would be on the other side, therefore the roller (shortened roller 155 of Ogawa) would be disposed between a supporting wall (Ota modification) and one of the guide arms (110/111 of Ogawa).
As discussed above, the examiner first contends that Ota strongly suggests a supporting wall.  Alternatively, if Ota does not disclose a supporting wall (not admitted to):

    PNG
    media_image7.png
    590
    641
    media_image7.png
    Greyscale

Annotated Figure 9 of Kawaguchi
However, Kawaguchi discloses a connecting arm (24 or 25; Column 12, Line 38; Figure 9) provided with a supporting wall (see annotated Figure 9 above, the wall is the bottom of blind hole 24a or 25a described in Colum 12, Lines 37 – 39 and Figures 8 and 9) that supports one side of the cylindrical guide roller (19).

    PNG
    media_image8.png
    860
    1276
    media_image8.png
    Greyscale

Annotated Figure 5 of Ota and Figure 9 of Kawaguchi
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to provide the support wall as taught by Kawaguchi to the connecting arm of Kawaguchi / Ota for the purpose of ensuring that the cylindrical roller 21 does not contact the guide arm 24 (which would allow the guide arm to contact the surface of the connecting arm as required by Ota).

    PNG
    media_image9.png
    393
    694
    media_image9.png
    Greyscale

Annotated Figure 11 of Ogawa

    PNG
    media_image10.png
    502
    723
    media_image10.png
    Greyscale

Annotated Figure 5 of Ogawa
In Re Claim 4, the combined references above disclose all the limitations of Claim 1, and Ogawa further discloses a bottom surface forming the guide groove (115, 125) is formed to be inclined at a predetermined angle relative to a direction perpendicular to a longitudinal axis (O1) of the drive shaft (paragraphs [0033],[0097]; annotated Figures 5 and 11).


Response to Arguments
Applicant has argued on Page 5 of Applicant’s Response that “However, in the claim, the cylindrical guide roller is disposed between the supporting wall of the connecting arm connected to the swash plate and one of the guide arms provided in the rotor. In other words, the claimed guide roller is disposed between two different structures, that is, a structure of the swash plate and a structure of the rotor.  In contrast, in Ota, the link pin 21/roller 22 is disposed in one single structure, that is, the side surface 20c of the first cam portion 24 that may be of the lug plate 17 (roller)”.
Examiner’s Response: The link pin 21 does not contact the side surface 24c of the lug plate arm 24 because the side surface 20c of the connecting arm must contact side surface 24c of lug plate arm 24 (paragraph [0053] of Ota).  If there is contact between the end of link pin 21 and side surface 24c, then there would be a risk of 20c separating from 24c.  The end of link pin 21 of Ota therefore must be contained within the bore 20a of connecting arm 20 of Ota, therefore the link pin 21 of Ota must be disposed between connecting arm 20 of Ota and guide arm 110/111 of Ogawa in the modified apparatus (i.e. between two different structures as claimed).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8 September 2022